Citation Nr: 1433341	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for nerve irritation with left leg radiation.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  Jurisdiction rests with the RO in Waco, Texas, from which the Veteran's appeal was certified.

This claim was previously remanded by the Board in May 2011 and October 2011 for additional development and consideration.  It now returns for appellate review.

The Veteran previously appeared at a hearing in March 2011, the transcript of which is of record, before a Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2013).  The Veteran and his representative were apprised of this in correspondence, and offered thirty days in which to request another hearing before a new Board member, who would then decide this case.  The Veteran did not respond to this letter; however, in prior correspondence, including correspondence dated in August 2012 the Veteran submitted additional VA treatment records, subsequent the July 2012 supplemental statement the case (SSOC).  Also, electronic VA treatment records were associated with the claims file in October 2012, also subsequent to the July 2012 SSOC.  In a July 2014 memorandum, the Veteran's representative stated that the Veteran waived review of additional evidence submitted subsequent to the July 2012 SSOC and requested the Board make a decision to the merits of the claim, to include consideration of the May 2014 informal hearing presentation.  

The Board also notes that the Veteran appealed all determinations from a November 2006 rating decision, including service connection for a back disability and service connection for a scar, due to residuals of back surgery.  In October 2007, the RO granted service connection for claims; and effectuated the awards as of May 31, 2006.  The Veteran did not appeal the evaluation or effective date of service connection assigned during the pendency of the appeal period, although he subsequently filed increased rating claims, one of which was adjudicated in a December 2011 rating decision and one of which is referred below.  Thus, these claims are not currently before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran most recently was afforded a VA peripheral nerves examination in November 2011.  Subsequent to the November 2011 VA examination, a March 2012 VA treatment record reported the Veteran complained he had increasing left leg pain down into his calf as well as burning and tightness when walking long distances.  An April 2012 VA treatment record noted evidence of possible left peroneal neuropathy but indicated it was unclear if this was radiculopathy related or a separate nerve injury.  A July 2012 VA treatment record diagnosed PAD (peripheral arterial disease) of the left leg and prescribed medication.   Finally, in an August 2012 statement, the Veteran stated he had daily numbness and tingling in his left leg, while the November 2011 VA examination noted no numbness associated with the left leg.  Thus, a new examination is warranted given that there is an indication that the Veteran's service-connected nerve irritation with left leg radiation, worsened, and because the last examination was remote in time.  Therefore, the Veteran should be scheduled for another VA examination in order to determine the severity of his service-connected nerve irritation with left leg radiation.

Also, updated VA treatment records should be obtained and associated with the claims file.  The record reveals that the Veteran receives regular treatment from Dallas VA Medical Center (VAMC) in Dallas, Texas.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from VA North Texas Health Care System, to include the Dallas VAMC and any other associated outpatient clinics, since August 2012, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

The U.S. Court of Appeals for Veterans Claims (Court) recently held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to the disability for which an increased rating is sought, then whether a TDIU is warranted as a result of that disability is part and parcel to that claim.  Id. at 455.  There is evidence in the record that raises a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  Specifically, the November 2011 VA examiner reported that Veteran has been unemployed since 2005 and that Veteran stated his back pain coupled with his left leg symptoms interfered with certain physical movements, and thus, impact his ability to work.  This matter must be adjudicated by the RO prior to appellate consideration.

The issue of entitlement to an increased evaluation for scar, residuals of lumbar laminectomy L5-S1, has been raised by the record, in a February 2011 statement, which may be reasonably construed as an informal claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board finds that this issue is inextricably intertwined with the issue of entitlement to a TDIU on appeal to the Board pursuant to Rice.  This matter must be adjudicated by the RO prior to appellate consideration. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from the VA North Texas Health Care System, to include the Dallas VAMC and any other associated outpatient clinics, since August 2012 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination with a neurologist to determine the current severity of his service-connected nerve irritation with left leg radiation.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner must provide a complete rationale for any opinion expressed.

3.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.

4.  Following completion of the above, schedule the Veteran for a VA examination to determine the functional impact of the Veteran's service-connected disabilities, considered in combination, on his ability to maintain substantially gainful employment.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  The examiner must opine as to whether it is at least as likely as not that the service-connected disabilities, considered in combination, preclude substantially gainful employment consistent with his education and occupational experience.

The examiner must provide a complete rationale for the opinion expressed.

5.  The Veteran must be notified that it is his responsibility to report for scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

6.  Adjudicate the issue of entitlement to an increased evaluation for scar, residuals of lumbar laminectomy L5-S1, which has been raised by the record, in a February 2011 statement.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  Only if an appeal is completed as to the determination, should this matter be referred to the Board for appellate consideration.

7.  Following completion of the above, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, issue a statement of the case and afford the appropriate period to respond.  Thereafter, the matter should be referred to the Board for appellate consideration.

8.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for nerve irritation with left leg radiation.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



